Title: From John Adams to United States Senate, 15 January 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
Jan 15th 1799

In the list of gentlemen nominated for appointments in the army I am informed, two from New York, by mistake, have been misnamed. Instead of Mathew Paulding, nominated for a lieutenant, it should have been Nathaniel Paulding; and instead of John Cooper, nominated for an ensign, it should have been, Joseph C. Cooper. I request that these names maybe accordingly corrected
John Adams